DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 03/27/2020.
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/27/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HINLEY (US 20180218098A1).
Regarding claim 1, HINKLEY discloses:
A method to dynamically improve performance of a reservoir simulation, the method comprising: (HINKLEY: Para. [0025] “For the sake of clarity , the methods are described in terms of processor 110 , as shown in FIG . 1 , configured to practice the methods . The steps outlined herein can be implemented in any combination thereof , including combinations that exclude , add , or modify certain steps.” para. [0014] “ The processor can measure a performance result of the simulation for the first pre-determined period of time . The performance result can include an elapsed wall clock time and a timespan 
obtaining one or more input variables for generating a reservoir simulation of a reservoir, (HINKLEY: para. [0040] “The process of FIG. 4 can begin at step 400 with processor 110 generating a stochastic model of a simulation of a reservoir simulation model having one or more random variables…Each of the random variables , other variables , and / or constant scalar values can be initialized upon generation of the stochastic model based on data input by a user , default values stored within a storage medium , and the like .”)
the reservoir simulation comprising a plurality of reservoir simulation runs, and  (HINKLEY: para. [ 0032 ] “FIG . 3 illustrates an example process for running a simulation of a reservoir simulation model . …  one or more iterations of the simulation …“ para. [ 0077] “further comprising : prior to running the simulation , determining a plurality of parameters from the reservoir simulation model.”)
the reservoir simulation being associated with at least one of one or more internal parameters and one or more external parameters that control performance of the reservoir simulation;  (HINKLEY: para. [ 0013] “ Once the simulation has begun , the estimate can utilize actual simulation performance and can provide more useful monitoring of simulation progress” para [0082] “…generating the reservoir simulation model based on the plurality of characteristics, and determining a plurality of parameters associated with the reservoir simulation model , the plurality of parameters comprising at least one of a number of components (i.e., internal parameters), a number of grid blocks (i.e., internal parameters), a number of processors (i.e., external parameters)  , a timespan of the simulation of the reservoir simulation model (i.e., internal parameters), a hardware factor (i.e., external parameters)  , a surface network complexity (i.e., internal parameters) , and a displacement type (i.e., internal parameters).”)

generating the reservoir simulation based on the one or more input variables; (HINKLEY: para.[ 0022] “At each step of generating the reservoir model , a parameter module 136 can collect various parameters and characteristics related to the model complexities as well as the number and type of processors 110 and other local or remote computer resources used by the reservoir simulation system 100 .” para. [0040] “The process of FIG. 4 can begin at step 400 with processor 110 generating a stochastic model of a simulation of a reservoir simulation model having one or more random variables…Each of the random variables , other variables , and / or constant scalar values can be initialized upon generation of the stochastic model based on data input by a user , default values stored within a storage medium , and the like.”)
during the reservoir simulation, determining a variance of computation time for processing one or more processes of the reservoir simulation; (HINKLEY: para. [0017 ] “FIG . 1 illustrates an example system embodiment of a reservoir simulation system having a time - to - finish simulation.... Reservoir simulation system 100 can include one or more processing units 110…”para [0040]”…, a standard deviation(i.e., square root of variance) of wall clock time taken to solve one iteration of a computation step , a simulation start time , a simulation end time , a total simulated time ,”)
in response to a determination that the variance of computation time is less than or equal to a threshold, (HINKLEY: para. [0036] ”Such a threshold can be set by the user or can be set by the processor 110 . The processor 110 can then run a simulation of the updated reservoir simulation model …Further, the processor 110 can allocate computing resources based on the forecasted remaining time, such as by requesting additional computing or processing power when the forecasted remaining time is above a maximum threshold, or allowing a decrease in computing or processing power when the forecasted remaining time is below a minimum threshold “ para [0040] ”… a standard deviation (i.e., square root of variance) of wall clock time taken to solve by a user,…”)
performing a first sequence of Bayesian Optimizations of the at least one of the one or more internal parameters and the one or more external parameters to improve performance of the reservoir simulation; and (HINKLEY: para. [ 0013] “ Once the simulation has begun , the estimate can utilize actual simulation performance and can provide more useful monitoring of simulation progress” para [0082] “…generating the reservoir simulation model based on the plurality of characteristics, and determining a plurality of parameters associated with the reservoir simulation model , the plurality of parameters comprising at least one of a number of components (i.e., internal parameters), a number of grid blocks (i.e., internal parameters), a number of processors (i.e., external parameters)  , a timespan of the simulation of the reservoir simulation model (i.e., internal parameters), a hardware factor (i.e., external parameters)  , a surface network complexity (i.e., internal parameters) , and a displacement type (i.e., internal parameters). para. [ 0053 ] “At step 635 , the time t can be compared to tend to determine if the reservoir simulation has finished . If the reservoir simulation is complete , the simulation can be stopped and the results can be presented to a user . If the reservoir simulation is not complete , the process can proceed to step 640 and can increment time t by a predetermined or calculated timestep . Next , it can be determined if the update methods for the stochastic model need to be updated in step 645 . If no updating is needed , the process can return to step 615 and repeat the process described above . If updating is needed , such as in cases where Bayesian updating is used , the update methods of the stochastic model can be updated in step 650 to account for the known values of random variables based on information determined during one or more previous timesteps . From here , the process can return to step 615 and repeat the process described above,”)
in response to at least one of the determination that the variance of computation time is greater than the threshold,  (HINKLEY: para. [0036] “If the forecasted time is above a threshold , the processor 110 can prompt a user to modify , or can automatically modify , one or more parameters of the reservoir simulation model to produce an updated reservoir simulation model.” para. [0040]”…a standard deviation(i.e., square root of variance) of wall clock time taken to solve one iteration of a computation step , a simulation start time , a simulation end time , a total simulated time ,” [0043]”… The increased predetermined period of time can be used when performing the next evaluation of the stochastic model , if any . The processor 110 can also increment the elapsed wall clock time by the estimated wall clock time taken to complete the simulation of the predetermined period of time , and can increment the simulated time by the current predetermined period of time.”)
performing a second sequence of Bayesian Optimizations of the at least one of the one or more internal parameters and the one or more external parameters to improve performance of the reservoir simulation; (HINKLEY: para. [ 0013] “ Once the simulation has begun , the estimate can utilize actual simulation performance and can provide more useful monitoring of simulation progress” para [0082] “…generating the reservoir simulation model based on the plurality of characteristics, and determining a plurality of parameters (i.e., internal parameters) associated with the reservoir simulation model , the plurality of parameters (i.e., external parameters) comprising at least one of a number of components, a number of grid blocks , a number of processors ,” para. [ 0053 ] “At step 635 , the time t can be compared to tend to determine if the reservoir simulation has finished . If the reservoir simulation is complete , the simulation can be stopped and the results can be presented to a user . If the reservoir simulation is not complete , the process can proceed to step 640 and can increment time t by a predetermined or calculated timestep . Next , it can be determined if the update methods for the stochastic model need to be updated in step 645 . If no updating is needed , the process can return to 
wherein the one or more internal parameters are parameters of one or more algorithms used to generate the reservoir simulation, and (HINKLEY: para. [ 0013] “ Once the simulation has begun , the estimate can utilize actual simulation performance and can provide more useful monitoring of simulation progress” para [0082] “…generating the reservoir simulation model based on the plurality of characteristics, and determining a plurality of parameters associated with the reservoir simulation model , the plurality of parameters comprising at least one of a number of components (i.e., internal parameters), a number of grid blocks (i.e., internal parameters), a number of processors (i.e., external parameters)  , a timespan of the simulation of the reservoir simulation model (i.e., internal parameters), a hardware factor (i.e., external parameters)  , a surface network complexity (i.e., internal parameters) , and a displacement type (i.e., internal parameters).”para [0082] “…generating the reservoir simulation model based on the plurality of characteristics, and determining a plurality of parameters (i.e., internal parameters) associated with the reservoir simulation model…”. Para. [0069] ”…in FIG . 7 . The values shown in this plot are obtained using the algorithm described above to evaluate a simulation…”)
Examiner notice that an applicant discloses the meaning of “internal” and “external” parameters in DETAILED DESCRIPTION (US 2021/0230977 A1) on para. [0011] “internal parameters are parameters and / or preconditions of one or more algorithms used to generate the reservoir simulation , whereas external parameters are parameters of one or more hardware components used to generate the reservoir simulation.”
wherein the one or more external parameters are parameters of one or more hardware components used to generate the reservoir simulation. (HINKLEY: para. [ 0013] “ Once the simulation has begun , the estimate can utilize actual simulation performance and can provide more useful monitoring of simulation progress” para [0082] “…, the plurality of parameters (i.e., external parameters) comprising at least one of a number of components, a number of grid blocks , a number of processors , a timespan of the simulation of the reservoir simulation model , a hardware factor , a surface network complexity , and a displacement type.”)
Examiner notice that an applicant discloses the meaning of “internal” and “external” parameters in DETAILED DESCRIPTION (US 2021/0230977 A1) on para. [0011] “internal parameters are parameters and / or preconditions of one or more algorithms used to generate the reservoir simulation , whereas external parameters are parameters of one or more hardware components used to generate the reservoir simulation.”
Regarding claim 2, HINKLEY discloses all of the features with respect to claim 1 as outlined above and HINKLEY discloses:
wherein performing the first sequence of Bayesian Optimizations (HINKLEY: para. [0053] “At step 635 , the time t can be compared to tend to determine if the reservoir simulation has finished . If the reservoir simulation is complete , the simulation can be stopped and the results can be presented to a user . If the reservoir simulation is not complete , the process can proceed to step 640 and can increment time t by a predetermined or calculated timestep . Next , it can be determined if the update methods for the stochastic model need to be updated in step 645 . If no updating is needed , the process can return to step 615 and repeat the process described above . If updating is needed , such as in cases where Bayesian updating is used , the update methods of the stochastic model can be updated in step 650 to account for the known values of random variables based on information determined during one or more previous timesteps . From here , the process can return to step 615 and repeat the comprises: 
during each period of time of a threshold number of periods of time: (HINKLEY: para. [0036]”… a threshold can be set by the user or can be set by the processor 110 . The processor 110 can then run a simulation of the updated reservoir simulation model for a predetermined period of time , measure a performance result of the simulation during the predetermined period of time,“ para. [0048] “As the reservoir simulator starts , the reservoir simulator produces an evolving state - of - the - reservoir by advancing through time in discrete time intervals called timesteps . Each timestep represents a projection forward obtained by solving a coupled system of non - linear partial differential equations.”)
generating one or more reservoir simulation runs of the reservoir simulation, (HINKLEY: para. [0082] “…,generating the reservoir simulation model based on the plurality of characteristics, and determining a plurality of parameters associated with the reservoir simulation model.” para[0017 ] FIG . 1 illustrates an example system embodiment of a reservoir simulation system having a time - to - finish simulation forecaster . Reservoir simulation system 100 can include one or more processing units 110…” para [0036]”… a threshold can be set by the user or can be set by the processor 110 . The processor 110 can then run a simulation of the updated reservoir simulation model for a predetermined period of time , measure a performance result of the simulation during the predetermined period of time, “)
wherein the one or more reservoir simulation runs are controlled by the at least one of the one or more internal parameters and the one or more external parameters;( (HINKLEY:  para. [0048] “As the reservoir simulator starts , the reservoir simulator produces an evolving state - of - the - reservoir by advancing through time in discrete time intervals called timesteps …the time step size is highly variable and only partially controlled by the user ,” para [0082] “…generating the reservoir simulation model based on the plurality of characteristics, and determining a plurality of parameters associated with the reservoir simulation model , the plurality of parameters comprising at least one of a number of 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

determining an objective function of the reservoir simulation based on the at least one of the one or more internal parameters and the one or more external parameters; and (HINKLEY: para. [0048] “As the reservoir simulator starts , the reservoir simulator produces an evolving state - of - the - reservoir by advancing through time in discrete time intervals called timesteps . Each timestep represents a projection forward obtained by solving a coupled system of non - linear partial differential equations. The solution over each timestep is obtained by an iterative scheme which itself has multiple nested iterative schemes. para [0082] “…generating the reservoir simulation model based on the plurality of characteristics, and determining a plurality of parameters associated with the reservoir simulation model , the plurality of parameters comprising at least one of a number of components (i.e., internal parameters), a number of grid blocks (i.e., internal parameters), a number of processors (i.e., external parameters)  , a timespan of the simulation of the reservoir simulation model (i.e., internal parameters), a hardware factor (i.e., external parameters)  , a surface network complexity (i.e., internal parameters) , and a displacement type (i.e., internal parameters).”)
performing a Bayesian Optimization of the at least one of the one or more internal parameters and the one or more external parameters to obtain new values for the at least one of the one or more internal parameters and the one or more external parameters, (HINKLEY: para. [0028] “At step 220 , the processor 110 can determine one or more parameters from the reservoir simulation model.” para [0068] “one or more of the random variables can be updated by the  “…generating the reservoir simulation model based on the plurality of characteristics, and determining a plurality of parameters associated with the reservoir simulation model , the plurality of parameters comprising at least one of a number of components (i.e., internal parameters), a number of grid blocks (i.e., internal parameters), a number of processors (i.e., external parameters)  , a timespan of the simulation of the reservoir simulation model (i.e., internal parameters), a hardware factor (i.e., external parameters)  , a surface network complexity (i.e., internal parameters) , and a displacement type (i.e., internal parameters).”)	
wherein one or more reservoir simulation runs during a next period of time of the threshold number of periods of time are controlled by the new values for the at least one of the one or more internal parameters and the one or more external parameters. (HINKLEY para[0017 ] “FIG . 1... Reservoir simulation system 100 can include one or more processing units 110…” para [0036]”Such a threshold can be set by the user or can be set by the processor 110 . The processor 110 can then run a simulation of the updated reservoir simulation model for a predetermined period of time , measure a performance result of the simulation during the predetermined period of time,” para [0082] “…generating the reservoir simulation model based on the plurality of characteristics, and determining a plurality of parameters associated with the reservoir simulation model , the plurality of parameters comprising at least one of a number of components (i.e., internal parameters), a number of grid blocks (i.e., internal 
Regarding claim 3, HINKLEY discloses all of the features with respect to claim 2 as outlined above and HINKLEY discloses:
further comprising receiving a threshold value indicative of the threshold number of period of times, wherein the threshold value is a user-inputted value. (HINKLEY: para.[0017 ] “FIG . 1... Reservoir simulation system 100 can include one or more processing units 110…” para [0036]”… a threshold can be set by the user or can be set by the processor 110 . The processor 110 can then run a simulation of the updated reservoir simulation model for a predetermined period of time , measure a performance result of the simulation during the predetermined period of time, “
Regarding claim 4, HINKLEY discloses all of the features with respect to claim 1 as outlined above and HINKLEY discloses:
wherein performing the second sequence of Bayesian Optimizations (HINKLEY: para. comprises:  
for each iteration of a threshold number of iterations:  (HINKLEY: para. [0032] “FIG.3… . At step 300 , the processor 110 can run a simulation of a reservoir simulation model for a predetermined period of time associated with a computation step of the simulation . The computation step can be associated with a timestep of the simulation , one or more iterations of the simulation , para [0036]”… a threshold can be set by the user or can be set by the processor 110 .”)	
generating one or more reservoir simulation runs of the reservoir simulation for a threshold period of time, (HINKLEY: para. [0082] “…,generating the reservoir simulation model based on the plurality of characteristics, and determining a plurality of parameters associated with the reservoir simulation model.” para[0017 ] FIG . 1 illustrates an example system embodiment of a reservoir simulation system having a time - to - finish simulation forecaster . Reservoir simulation system 100 can include one or more processing units 110…” para [0036]”… a threshold can be set by the user or can be set by the processor 110 . The processor 110 can then run a simulation of the updated reservoir simulation model for a predetermined period of time , measure a performance result of the simulation during the predetermined period of time, “)
wherein the one or more reservoir simulation runs are controlled by the one or more internal parameters and the one or more external parameters; ( (HINKLEY:  para. [0048] “As the reservoir simulator starts , the reservoir simulator produces an evolving state - of - the - reservoir by advancing through time in discrete time intervals called timesteps …the time step size is highly variable and only partially controlled by the user ,”para.  [0082] “…generating the reservoir simulation model based on the plurality of characteristics, and determining a plurality of parameters (i.e., internal parameters) associated with the reservoir simulation model , the plurality of parameters (i.e., external parameters) comprising at least one of a number of components, a number of grid blocks , a number of processors ,”  para. [ 0049 ] During the simulation process , the simulator keeps records of the progress of the simulator . This data is also typically provided to the user in the form of a data file or through a GUI . An example of progress data output by the simulator is shown in Table 1)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


determining an objective function of the reservoir simulation based on the at  least one of the one or more internal parameters and the one or more external parameters; and (Regarding this claim element, incorporating the rejections of claim 2, this claim element is rejected as discussed above for substantially similar rationale.)
performing a Bayesian Optimization of the at least one of the one or more internal parameters and the one or more external parameters to obtain new values for the at least one of the one or more internal parameters and the one or more external parameters, (Regarding this 
wherein one or more reservoir simulation runs in a next iteration of the threshold number of iterations are controlled by the new values for the at least one of the one or more internal parameters and the one or more external parameters. (HINKLEY para[0017 ] FIG . 1... Reservoir simulation system 100 can include one or more processing units 110…” para [0036]”… a threshold can be set by the user or can be set by the processor 110 . The processor 110 can then run a simulation of the updated reservoir simulation model for a predetermined period of time , measure a performance result of the simulation during the predetermined period of time, [0043]”… The increased predetermined period of time can be used when performing the next evaluation of the stochastic model , if any . The processor 110 can also increment the elapsed wall clock time by the estimated wall clock time taken to complete the simulation of the predetermined period of time , and can increment the simulated time by the current predetermined period of time . The values for the elapsed wall clock time and the simulated time can be stored , displayed to the user , and / or used to forecast a remaining time to complete the simulation of the reservoir simulation model .”)
Regarding claim 5, HINKLEY discloses all of the features with respect to claim 1 as outlined above and HINKLEY discloses:
wherein improving the performance of the reservoir simulation (HINKLEY: para. [ 0013] “ Once the simulation has begun , the estimate can utilize actual simulation performance and can provide more useful monitoring of simulation progress.”)
comprises reducing computation time of the reservoir simulation to below- a threshold period of computation time. (HINKLEY: para.[0036] “Further, the processor 110 can allocate computing resources based on the forecasted remaining )
Regarding claim 6, HINKLEY discloses all of the features with respect to claim 1 as outlined above and HINKLEY discloses:
wherein improving the performance of the reservoir simulation (Regarding this claim element, incorporating the rejections of claim 5, this claim element is rejected as discussed above for substantially similar rationale.) 
comprises reducing a cost of computing the reservoir simulation to under a threshold number of processors that perform the reservoir simulation. (HINKLEY: para.[0036] “Further , the processor 110 can allocate computing resources based on the forecasted remaining time , such as by requesting additional computing or processing power when the forecasted remaining time is above a maximum threshold , or allowing a decrease in computing or processing power when the forecasted remaining time is below a minimum threshold .”)
Regarding claim 7, HINKLEY discloses all of the features with respect to claim 1 as outlined above and HINKLEY discloses:
wherein improving the performance of the reservoir simulation (Regarding this claim element, incorporating the rejections of claim 5, this claim element is rejected as discussed above for substantially similar rationale.) 
comprises reducing energy utilization by one or more processors that perform the reservoir simulation to bellow a threshold amount of energy consumption. (HINKLEY: para.[0036] “Further , the processor 110 can allocate computing resources based on the forecasted remaining time , such as by requesting additional computing or processing power when the forecasted remaining time is above a maximum threshold , or allowing a decrease in computing or processing power when the 
Regarding claim 8, HINKLEY discloses all of the features with respect to claim 1 as outlined above and HINKLEY discloses:
wherein improving the performance of the reservoir simulation (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.) comprises reducing a variance of computation time by different processors of one or more processors that perform the reservoir simulation to below a threshold amount of time. (HINKLEY: para. [0036] “Such a threshold can be set by the user or can be set by the processor 110 . The processor 110 can then run a simulation of the updated reservoir simulation model for a predetermined period of time , measure a performance result of the simulation during the predetermined period of time, “ para [0040]”… minimum chopping factor of a computation step …, a standard deviation(i.e., square root of variance) of wall clock time taken to solve one iteration of a computation step , a simulation start time , a simulation end time, a total simulated time ,”)
Regarding claim 9, HINKLEY discloses all of the features with respect to claim 1 as outlined above and HINKLEY discloses:
further comprising after performing at least one of the first sequence of Bayesian Optimizations and the second sequence of Bayesian Optimizations,  (HINKLEY: para. [0053] “At step 635 , the time t can be compared to tend to determine if the reservoir simulation has finished . If the reservoir simulation is complete , the simulation can be stopped and the results can be presented to a user . If the reservoir simulation is not complete , the process can proceed to step 640 and can increment time t by a predetermined or calculated timestep . Next , it can be determined if the update methods for the stochastic model need to be updated in step 645 . If no updating is needed , the process can return to step 615 and repeat the process described above . If updating is needed , such as in cases where Bayesian updating is used , the update methods of the 
providing values of the one or more internal parameters and the one or more external parameters for display. (HINKLEY: para.[0038] “ Once the simulation is complete , the processor 110 can provide the results of the simulation to the user and / or stored in a local or remote storage medium.” Para[0041]”… their results can be displayed to the user and / or stored in a local or remote storage medium .”)
Regarding claim 10, HINKLEY discloses all of the features with respect to claim 1 as outlined above and HINKLEY discloses:
further comprising: obtaining one or more output variables of the reservoir simulation; (HINKLEY: para. [0049]] “During the simulation process , the simulator keeps records of the progress of the simulator . This data is also typically provided to the user in the form of a data file or through a GUI . An example of progress data output by the simulator is shown in Table I.”)
obtaining a computation time of the reservoir simulation; and ((HINKLEY: para. [0049]] “During the simulation process , the simulator keeps records of the progress of the simulator . This data is also typically provided to the user in the form of a data file or through a GUI . An example of progress data output by the simulator is shown in Table I.”)
providing values of the one or more output variables and the computation time for display (HINKLEY: para. [0049]] “During the simulation process , the simulator keeps records of the progress of the simulator . This data is also typically provided to the user in the form of a data file or through a GUI . An example of progress data output by the simulator is shown in Table I.”)
Regarding claim 11, HINKLEY discloses all of the features with respect to claim 1 as outlined above and HINKLEY discloses:
wherein in response to a determination that the variance of computation time is less than or equal to the threshold, (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.) performing one of the first sequence of Bayesian Optimizations of the at least one of the one or more internal parameters and the one or more external parameters or the second sequence of Bayesian Optimizations of the at least one of the one or more internal parameters and the one or more external parameters  (HINKLEY: para. [ 0013] “ Once the simulation has begun , the estimate can utilize actual simulation performance and can provide more useful monitoring of simulation progress” para [0082] “…generating the reservoir simulation model based on the plurality of characteristics, and determining a plurality of parameters associated with the reservoir simulation model , the plurality of parameters comprising at least one of a number of components (i.e., internal parameters), a number of grid blocks (i.e., internal parameters), a number of processors (i.e., external parameters)  , a timespan of the simulation of the reservoir simulation model (i.e., internal parameters), a hardware factor (i.e., external parameters)  , a surface network complexity (i.e., internal parameters) , and a displacement type (i.e., internal parameters). para. [ 0053 ] “At step 635 , the time t can be compared to tend to determine if the reservoir simulation has finished . If the reservoir simulation is complete , the simulation can be stopped and the results can be presented to a user . If the reservoir simulation is not complete , the process can proceed to step 640 and can increment time t by a predetermined or calculated timestep . Next , it can be determined if the update methods for the stochastic model need to be updated in step 645 . If no updating is needed , the process can return to step 615 and repeat the process described above . If updating is needed , such as in cases where Bayesian updating is used , the update methods of the stochastic model can be updated in step 650 to account for the known values of random variables based on information determined during one or more previous timesteps . From here , the process can return to step 615 
Regarding claim 12, HINKLEY discloses:
A reservoir simulation system, comprising: (HINKLEY: para.[0017] “Reservoir simulation system 100 can include one or more processing units 110…”)
a storage medium for storing data associated with simulations of a reservoir; and one or more processors operable to: (HINKLEY: para.[ 0022] “At each step of generating the reservoir model , a parameter module 136 can collect various parameters and characteristics related to the model complexities as well as the number and type of processors 110 and other local or remote computer resources used by the reservoir simulation system 100 .” para. [0040] “The process of FIG. 4 can begin at step 400 with processor 110 generating a stochastic model of a simulation of a reservoir simulation model having one or more random variables…Each of the random variables , other variables , and / or constant scalar values can be initialized upon generation of the stochastic model based on data input by a user , default values stored within a storage medium , and the like.”)
obtain one or more input variables for generating a reservoir simulation of a reservoir, (HINKLEY: para.[0021] “Reservoir simulator module 132 can contain software instructions executable by processor 110 to generate a GUI for rendering and simulating a reservoir model . Through use of the GUI , a user may enter data to generate a reservoir model . Data used to generate the model can be obtained , for example , by using equipment or sensors to perform or obtain measurements from an oil or gas field drill site , from data stored within reservoir module 132.”)
the reservoir simulation comprising a plurality of reservoir simulation runs, and (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
the reservoir simulation being associated with at least one of one or more internal parameters and one or more external parameters that control performance of the reservoir simulation; (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
generate the reservoir simulation based on the one or more input variables; during the reservoir simulation, determine a variance of computation time for processing one or more processes of  the reservoir simulation;  (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
in response to a determination that the variance of  computation time is less than or  equal to a threshold, (HINKLEY: para. [0036] ”Such a threshold can be set by the user or can be set by the processor 110 . The processor 110 can then run a simulation of the updated reservoir simulation model … Further, the processor 110 can allocate computing resources based on the forecasted remaining time, such as by requesting additional computing or processing power when the forecasted remaining time is above a maximum threshold, or allowing a decrease in computing or processing power when the forecasted remaining time is below a minimum threshold “ para [0040] ”… a standard deviation ( i.e., square root of variance) of wall clock time taken to solve one iteration of a computation step , a simulation start time , a simulation end time , a total simulated time , and the like . Each of the random variables , other variables , and / or constant scalar values can be initialized upon generation of the stochastic model based on data input by a user,…”) 
perform a first sequence of  Bayesian Optimizations of the  at least one of   the one or more internal parameters and the one or more external  parameters to improve performance of the reservoir simulation; and (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
in response to at least one of the determination that the variance of computation time is greater than the threshold, (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
perform a second sequence of Bayesian Optimizations of the at least one of the one or more internal parameters and the one or more external parameters to improve performance of the reservoir simulation, (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
wherein the one or more internal parameters are parameters of one or more algorithms used to generate the reservoir simulation, and (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
wherein the one or more external parameters are parameters of one or more hardware components used to generate the reservoir simulation. (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
Regarding claim 13, HINKLEY discloses all of the features with respect to claim 12 as outlined above and HINKLEY discloses:  
wherein in response to a determination that the variance of computation time is greater than the threshold, the one or more processors are operable to: (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
for each iteration of a threshold number of iterations: (Regarding this claim element, incorporating the rejections of claim 4, this claim element is rejected as discussed above for substantially similar rationale.)
generate one or more reservoir simulation runs of the reservoir simulation for a threshold period of time, (Regarding this claim element, incorporating the rejections of claim 4, this claim element is rejected as discussed above for substantially similar rationale.)
wherein the one or more reservoir simulation runs are controlled by the one or more internal parameters and the one or more external parameters; ; (Regarding this claim element, incorporating 
determine an objective function of the reservoir simulation based on the at least one of the one or more internal parameters and the one or more external parameters; and (Regarding this claim element, incorporating the rejections of claim 2, this claim element is rejected as discussed above for substantially similar rationale.)
perform a Bayesian Optimization of the at least one of the one or more internal   parameters and the one or more external parameters to obtain new values for the at least one of the one or more internal parameters and the one or more external parameters, (Regarding this claim element, incorporating the rejections of claim 2, this claim element is rejected as discussed above for substantially similar rationale.)
wherein one or more reservoir simulation runs in a next iteration of the threshold number of iterations are controlled by the new values for the at least one of the one or more internal parameters and the one or more external parameters. (Regarding this claim element, incorporating the rejections of claim 4, this claim element is rejected as discussed above for substantially similar rationale.)
Regarding claim 14, HINKLEY discloses all of the features with respect to claim 12 as outlined above and HINKLEY discloses:  
wherein in response to a determination that the variance of computation time is less than or equal to the threshold, the one or more processors are operable to: (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
during each period of time of a threshold number of periods of time: (Regarding this claim element, incorporating the rejections of claim 2, this claim element is rejected as discussed above for substantially similar rationale.)
generate one or more reservoir simulation runs of the reservoir simulation, (Regarding this claim element, incorporating the rejections of claim 2, this claim element is rejected as discussed above for substantially similar rationale.)
wherein the one or more reservoir simulation runs are controlled by the at least one of the one or more internal parameters and the one or more external parameters; (Regarding this claim element, incorporating the rejections of claim 2, this claim element is rejected as discussed above for substantially similar rationale.)
determine an objective function of the reservoir simulation based on the at least   one of the one or more internal parameters and the one or more external parameters; and (Regarding this claim element, incorporating the rejections of claim 2, this claim element is rejected as discussed above for substantially similar rationale.)
perform a Bayesian Optimization of the at least one of the one or more internal                  
parameters and the one or more external parameters to obtain new values for the at least one of the one or more internal parameters and the one or more external parameters, (Regarding this claim element, incorporating the rejections of claim 2, this claim element is rejected as discussed above for substantially similar rationale.)
wherein one or more reservoir simulation runs during a next period of time of the threshold number of periods of time are controlled by the new values for the at least one of the one or more internal parameters and the one or  more external parameters. (Regarding this claim 
Regarding claim 15, HINKLEY discloses all of the features with respect to claim 12 as outlined above and HINKLEY discloses:  
wherein the one or more processors are operable to reduce computation time of the reservoir simulation to below a threshold period of computation time to improve the performance of the reservoir simulation. (Regarding this claim element, incorporating the rejections of claim 5, this claim element is rejected as discussed above for substantially similar rationale.)
Regarding claim 16, HINKLEY discloses all of the features with respect to claim 12 as outlined above and HINKLEY discloses:  
wherein the one or more processors are operable to reduce a cost of computing the reservoir simulation to under a threshold number of processes to improve the performance of the reservoir simulation. (Regarding this claim element, incorporating the rejections of claim 6, this claim element is rejected as discussed above for substantially similar rationale.)
Regarding claim 17, HINKLEY discloses all of the features with respect to claim 12 as outlined above and HINKLEY discloses:  
wherein the one or more processors are operable to reduce energy utilization by one or more processors that perform the reservoir  simulation to below a threshold amount of energy consumption to improve the performance of the reservoir simulation. (Regarding this claim element, incorporating the rejections of claim 7, this claim element is rejected as discussed above for substantially similar rationale.)
Regarding claim 18, HINKLEY discloses all of the features with respect to claim 12 as outlined above and HINKLEY discloses:  
wherein the one or more processors are operable to reduce a variance of a number of computations performed by different processors of one or more processors that perform the reservoir simulation to below a threshold number of computations to improve the performance of the reservoir simulation. (Regarding this claim element, incorporating the rejections of claim 8, this claim element is rejected as discussed above for substantially similar rationale.)
Regarding claim 19, HINKLEY discloses:
A machine-readable medium comprising instructions stored therein, which when executed by one or more processors, causes the one or more processors to perform operations comprising: 
(HINKLEY para [0020] “The modules can include machine - readable instructions that can be interpreted or executed by the processor 110 for performing one or more of the operations related to FIGS. 2 - 6 . The modules can include machine - readable instructions for generating a graphical user interface ( GUI ) of a reservoir simulator.”)
25obtaining one or more input variables for generating a reservoir simulation of a reservoir, (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
the reservoir simulation comprising a plurality of reservoir simulation runs, and (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
the reservoir simulation being associated with at least one of one or more internal parameters and one or more external parameters that control performance of the reservoir simulation; (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
30generating the reservoir simulation based on the one or more input variables; (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
during the reservoir simulation, determining a variance of computation time for processing one or more processes of the reservoir simulation; -23-WO 2020/180303PCT/US2019/020754(Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
in response to a determination that the variance of computation time is less than or equal to a threshold, (Regarding this claim element, incorporating the rejections of claim 1, this claim element is rejected as discussed above for substantially similar rationale.)
during each period of time of a threshold number of periods of time: (Regarding this claim element, incorporating the rejections of claim 2, this claim element is rejected as discussed above for substantially similar rationale.)
generating one or more reservoir simulation runs of the reservoir 5simulation, : (Regarding this claim element, incorporating the rejections of claim 2, this claim element is rejected as discussed above for substantially similar rationale.)
wherein the one or more reservoir simulation runs are controlled by the at least one of the one or more internal parameters and the one or more external parameters; (Regarding this claim element, incorporating the rejections of claim 2, this claim element is rejected as discussed above for substantially similar rationale.)
determining an objective function of the reservoir simulation based on the at least one of the one or more internal parameters and 10the one or more external parameters; and (Regarding this claim element, incorporating the rejections of claim 2, this claim element is rejected as discussed above for substantially similar rationale.)
performing a Bayesian Optimization of the at least one of the one or more internal parameters and the one or more external parameters to obtain new values for the at least one of the one or more internal parameters and the one or more external 15parameters, (Regarding this claim element, 
wherein one or more reservoir simulation runs during a next period of time of the threshold number of periods of time are controlled by the new values for the at least one of the one or more internal and the one or more external 15parameters, and (Regarding this claim element, incorporating the rejections of claim 2, this claim element is rejected as discussed above for substantially similar rationale.)
in response to a determination that the variance of computation time is 1 greater than the threshold, (HINKLEY para[0017 ] para [0040]”…, a standard deviation(i.e., square root of variance) of wall clock time taken to solve one iteration of a computation step , a simulation start time , a simulation end time , a total simulated time ,” [0043]”… The increased predetermined period of time can be used when performing the next evaluation of the stochastic model , if any . The processor 110 can also increment the elapsed wall clock time by the estimated wall clock time taken to complete the simulation of the predetermined period of time , and can increment the simulated time by the current predetermined period of time.)
during each period of time of a threshold number of periods of time: (Regarding this claim element, incorporating the rejections of claim 2, this claim element is rejected as discussed above for substantially similar rationale.)
for each iteration of a threshold number of iterations: (Regarding this claim element, incorporating the rejections of claim 4, this claim element is rejected as discussed above for substantially similar rationale.)
generating one or more reservoir simulation runs of the reservoir 25simulation for a threshold period of time, (Regarding this claim element, incorporating the rejections of claim 4, this claim element is rejected as discussed above for substantially similar rationale.)
wherein the one or more reservoir simulation runs are controlled by the one or more internal parameters and the one or more external parameters; (Regarding this claim element, incorporating the rejections of claim 4, this claim element is rejected as discussed above for substantially similar rationale.)
determining an objective function of the reservoir simulation based on the at least one of the one or more internal parameters and the one or more 30external parameters; (Regarding this claim element, incorporating the rejections of claim 2, this claim element is rejected as discussed above for substantially similar rationale.)
performing a Bayesian Optimization of the at least one of the one or more internal parameters and the one or more external parameters to obtain -24-WO 2020/180303PCT/US2019/020754new values for the at least one of the one or more internal parameters and the one or more external parameters, (Regarding this claim element, incorporating the rejections of claim 2, this claim element is rejected as discussed above for substantially similar rationale.)
wherein one or more reservoir simulation runs in a next iteration of the threshold number of iterations are controlled by the new values for the 5at least one of the one or more internal parameters and the one or more external parameters. (Regarding this claim element, incorporating the rejections of claim 4, this claim element is rejected as discussed above for substantially similar rationale.)
Regarding claim 20, HINKLEY discloses all of the features with respect to claim 19 as outlined above and HINKLEY discloses:  
wherein the instructions, which when    executed by one or more processors, causes the one or more processors to perform operations comprising: (HINKLEY: para. [0020] “The modules can include machine - readable instructions that can be interpreted or executed by the processor 110 for performing one or more of the operations related to FIGS . 2 - 6 . The modules can include machine - readable instructions for generating a graphical user interface ( GUI ) of a reservoir simulator…”)
obtaining one or more output variables of the reservoir simulations; (HINKLEY: para. [0020] “The modules can generate output data and store the output data in the memory 115 , ROM 120 , RAM 135 , storage device 130 , in another local medium , or in one or more remote devices ( e . g . , by sending the output data via the communication interfaces 140 ).”)
obtaining a computation time of the reservoir simulation; and (HINKLEY: para. [0020] “Data used to generate the model can be obtained , for example , by using equipment or sensors to perform or obtain measurements from an oil or gas field drill site , from data stored within reservoir module 132 or another local or remote source , and the like . Reservoir module 132 may also store ( or download from a remote location ) historical and real - time reservoir related data that spans across various aspects of the well planning , construction and completion processes such as , for example , drilling , cementing , wireline logging , well testing and stimulation.”)
providing values of the one or more output variable and the computation time for display. (HINKLEY: para. [0022] “…reservoir simulator module 132 to display the estimated time to the user , such as within the GUI . If , at any point , a change is detected in one or more parameters or characteristics of the reservoir model , parameter module 136 can update the collected parameters and characteristics to reflect the change .”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Torrado et al. (U.S. Patent Application Publication-US20170335662A) - “The method reduces drastically the computational cost providing an affordable manner of estimating”-Abstract.
Mijares et al. (U.S. Patent Application Publication US-201202155O2A1) -“ Systems and methods for optimization of real time production operations.”- Abstract.
Priyadararshy et al. (U.S. Patent Application Publication US 20180306030A1) - “METHOD FOR IMPROVING RESERVOIR PERFORMANCE BY USING DATA SCIENCE”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALIL SYLEJMANI whose telephone number is (571)272-3050.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HALIL SYLEJMANI/Examiner, Art Unit 2146                                                                                                                                                                                                        
/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148